657-/5"
                                  ELECTRONIC RECORD




COA #      02-14-00148-CR                        OFFENSE:        OTHER CRIMINAL


           Jamie Lee Ford v. The State of
STYLE:     Texas                                 COUNTY:         Parker

COA DISPOSITION:         AFFIRM                  TRIAL COURT:    43rd District Court


DATE: 04/23/2015                  Publish: YES   TC CASE #:      CR12-0559




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:   Jamie Lee Ford v. The State of Texas         CCA#:
                                                                      657*/r
          PRO SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:     /0//y(<2£>tJ-                              SIGNED:                           PC:_
JUDGE:      tfjtsi   &                                PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD